EXPRESS SCRIPTS, INC., a Delaware corporation, and KEW CORP., a Delaware corporation, Plaintiffs Below, Appellants,
v.
EDWIN M. CRAWFORD, EDWIN M. BANKS, C. DAVID BROWN, II, COLLEEN CONWAY-WELCH, HARRIS DIAMOND, KRISTEN E. GIBNEY WILLIAMS, EDWARD L. HARDIN, JR., ROGER L. HEADRICK, JEAN-PIERRE MILLON, C.A. LANCE PICCOLO, MICHAEL D. WARE, CAREMARK RX INC., a Delaware corporation, CVS CORPORATION, a Delaware corporation, and ADVANCEPCS, a Delaware corporation, Defendants Below, Appellees.
No. 113, 2007.
Supreme Court of Delaware.
Submitted: March 8, 2007.
Decided: March 9, 2007.
Before STEELE, Chief Justice, HOLLAND and JACOBS, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 9th day of March 2007, it appears to the Court that:
1) Express Scripts, Inc. and KEW Corp. have petitioned this Court to accept an appeal from an interlocutory order of the Court of Chancery in C.A. No. 2663-N, issued on February 23, 2007, denying in part and granting in part Express Scripts' Motion for a Preliminary Injunction.
2) The Court of Chancery held a teleconference with the parties on March 7, 2007 and declined to certify an interlocutory appeal.
3) This Court has considered the interlocutory order by the Court of Chancery, the transcribed oral ruling of the Court of Chancery declining to certify its February 23, 2007, decision for interlocutory review, and the submissions to this Court by the parties.
4) Applications for interlocutory review are addressed to the sound discretion of this Court and are accepted only in extraordinary circumstances.
5) In the exercise of its discretion, this Court has concluded that this application for interlocutory review should be refused.
NOW, THEREFORE, IT IS HEREBY ORDERED that the application for interlocutory review in this matter be, and the same is hereby, REFUSED.